UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                   Before
                         CONN, HOFFMAN, and GIFFORD
                          Appellate Military Judges

                           UNITED STATES, Appellee
                                     v.

                       Private E1 ISMAEL A. VILLANUEVA
                        United States Army, Appellant

                                ARMY 20090967

      Headquarters, United States Army Infantry Center and Fort Benning
                        James L. Pohl, Military Judge
     Lieutenant Colonel Jeffrey D. Lippert, Deputy Staff Judge Advocate
                                 (pretrial)
         Colonel Tracy A. Barnes, Staff Judge Advocate (post-trial)

For Appellant:  Colonel Mark Tellitocci, JA; Lieutenant Colonel Matthew M.
Miller, JA; Major Bradley M. Voorhees, JA; CPT Barbara A. Snow-Martone, JA
(on brief).

For Appellee:  Colonel Michael E. Mulligan, JA; Major Christopher B.
Burgess, JA; Major Lajohnne A. White, JA; Major Thomas E. Brzozowski, JA
(on brief).

                              10 February 2011

                     -----------------------------------
                             SUMMARY DISPOSITION
                     -----------------------------------
Per Curiam:


      A military judge sitting as a special court-martial convicted
appellant, pursuant to his pleas, of absence without leave in excess of
thirty days and separate specifications of wrongful use of marijuana and
cocaine, in violation of Articles 86 and 112a, Uniform Code of Military
Justice, 10 U.S.C. §§ 886 and 912a [hereinafter UCMJ].  The military judge
sentenced appellant to a bad conduct discharge and confinement for 131
days.  The convening authority approved the sentence as adjudged.  This
case is before this court on review pursuant to Article 66(c), UCMJ.


      On appeal, appellant asserts (in relevant part) in his sole assignment
of error that  he was not advised by his trial defense counsel of his right
to submit a request for waiver of automatic forfeitures under Article 58b,
UCMJ.  Assuming, without deciding, that appellant's assignment of error has
merit, we find that the facts of appellant's case would militate only a
limited grant of relief.  Accordingly, in the interest of judicial economy,
we direct payment of one month's pay at the grade of E1 to appellant’s
dependents at the time of trial.


      On consideration of the entire record, including consideration of the
issues personally specified by appellant pursuant to United States v.
Grostefon, 12 M.J. 431 (C.M.A. 1982), we hold the findings of guilty and
the sentence as approved by the convening authority correct in law and
fact.  Accordingly, those findings of guilty and the sentence are AFFIRMED.


                                  FOR THE COURT:




                                  MALCOLM H. SQUIRES, JR.
                                  Clerk of Court